Citation Nr: 0930632	
Decision Date: 08/14/09    Archive Date: 08/19/09

DOCKET NO.  04-13 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an increased rating for degenerative disc 
disease at L4-5 with radiculopathy, currently rated 60 
percent.  

2.  Entitlement to an initial rating greater than 10 percent 
for osteoarthritis of the right hip prior to May 26, 2005.  

3.  Entitlement to an initial rating greater than 30 percent 
for osteoarthritis of the right hip beginning July 1, 2006.  

4.  Entitlement to an initial rating greater than 10 percent 
for osteoarthritis of the left hip prior to January 19, 2006.  

5.  Entitlement to an initial rating greater than 30 percent 
for osteoarthritis of the left hip beginning March 1, 2007.  

6.  Entitlement to an initial rating greater than 10 percent 
for osteoarthritis of the left knee prior to October 18, 
2007.  

7.  Entitlement to an initial rating greater than 30 percent 
for osteoarthritis of the left knee beginning December 1, 
2008.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The Veteran had active duty from November 1965 to November 
1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New 
York.  

The Veteran testified before the Board at a videoconference 
hearing held in July 2006; the undersigned Veterans Law Judge 
presided.  

In a February 2008 decision, the Board denied entitlement to 
earlier effective dates for service connection for three 
disabilities.  The Board also remanded appeals concerning 
four disabilities for further procedural and evidentiary 
development.  Because the requested development was not 
completed as directed, the case must again be remanded.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

REMAND

In the February 2008 decision, the Board noted that the 
Veteran had testified at his Board hearing that he had been 
advised to undergo replacement of his left knee.  In 
addition, he reported that he had continued to receive 
treatment at the Castle Point VAMC.  VA treatment records 
that were obtained in April 2006 included records from the 
VAMC in Albany (where he underwent his hip replacements) and 
from the Hudson Valley (apparently Castle Point) VAMC.  The 
Board indicated that the AMC should ensure that up to date VA 
treatment records were obtained from all sources.  

In a May 2008 letter, the AMC asked the Veteran to provide 
the dates and place of any recent treatment he had received 
from any VA or VA-authorized source.  The record does not 
indicate that the Veteran responded to the AMC's request.  
The only additional treatment records that were obtained 
pursuant to the Board's remand consisted of the summaries of 
the VA hospitalizations in May 2005 and January 2006, when he 
underwent replacement of each hip, and in October 2007, when 
he underwent replacement of his left knee.  

The summary of the January 2006 hospitalization states that 
the Veteran would be seen in the clinic in approximately two 
weeks for suture removal and to assess his recovery.  The 
summary of the October 2007 hospitalization indicates that he 
would be seen in the Albany VA Orthopedic clinic in two to 
three weeks.  There is no evidence in the file that the 
Veteran did not keep either of those scheduled VA clinic 
appointments.  Moreover, in light of the fact that the 
Veteran underwent his left knee replacement at the VA Medical 
Center (MC) in Albany it seems apparent that he has in fact 
been seen at that VAMC clinic or at the Castle Point VAMC or 
both on multiple occasions since January 2006.  Thus, despite 
the Veteran's apparent failure to respond to the AMC's 
request, VA is on notice of the likely existence of VA 
treatment records that have not been obtained, as well as the 
location of those records.  See Bell v. Derwinski, 2 Vet. 
App. 611 (1992).  

Therefore, this case must be remanded to obtain all VA clinic 
records from the VAMC's at Castle Point and Albany since 
January 2006.  The Veteran should again be asked to identify 
any other VA or non-VA sources of treatment he has received 
for his back, hips, or left knee since January 2006; the RO 
should also request all treatment records from any other 
sources identified by the Veteran.  

The Board's February 2008 remand also requested that the 
Veteran be scheduled for an examination of his spine, hips, 
and left knee.  It was noted that the examiner should comment 
on the impact of each disability on the Veteran's employment 
and on his daily life.  The Veteran underwent VA compensation 
spine and joints examinations in January 2009.  Inexplicably, 
having noted the Veteran's lower back complaints, the 
examiner recorded range of motion findings for his cervical 
spine, although his final diagnosis was of marked 
degenerative joint disease of the lumbosacral spine with 
bilateral sciatica.  Further, while the examiner did provide 
range of motion data for both of the Veteran's hips and his 
left knee, he did not comment on the impact of any of the 
disabilities on the Veteran's employment and on his daily 
life, as requested in the remand.  

The report of the January 2009 spine examination is, at best, 
unclear and must be clarified.  Further, the absence of 
pertinent treatment records for the past three and a half 
years thwarted the physician's examination of each of the 
Veteran's disabilities.  See 38 C.F.R. § 4.1 (2008) ("each 
disability must be viewed in relation to its history").  In 
addition, the failure of the examiner to discuss the impact 
of each disability on the Veteran's employment and his daily 
life, as requested in the remand, frustrates the Board's 
ability to properly assess each disability.  See 38 C.F.R. 
§§ 4.2 ("Each disability must be considered from the point 
of view of the veteran working or seeking work."), 4.10 
("The basis of disability evaluations is the ability of ... a 
system or organ of the body to function under the ordinary 
conditions of daily life including employment.") (2008).  

The Board would point out that the United States Court of 
Appeals for Veterans Claims has held that "where remand 
orders of the Board or this Court are not complied with, the 
Board itself errs in failing to insure compliance."  Stegall 
v. West, 11 Vet. App. 268 (1998).  Accordingly, because a 
significant portion of the Board's February 2008 remand was 
not completed, the Veteran's appeal is not yet ready for 
final appellate consideration.  

Accordingly, the case must again be REMANDED for the 
following actions:

1.  Ask the Veteran to furnish the names 
and addresses of all health providers who 
have treated him for his service-
connected back, bilateral hip, and left 
knee disabilities since January 2006.  
After obtaining any needed signed 
releases, request copies of all treatment 
records identified by the Veteran that 
have not already been obtained, in 
particular from the Albany and Castle 
Point VAMC's since January 2006.  
Associate with the claims file all 
records obtained.  

2.  Then, schedule the Veteran for an 
examination of his spine, hips, and left 
knee.  Ask the examiner to review the 
claims file and to indicate on the 
examination report that the review was 
done.  The examiner's report should 
record all pertinent clinical findings, 
including complete range of motion 
findings, noting whether and at what 
point in degrees such motion was limited.  
The report should also describe the 
severity and frequency of any 
incapacitating episodes due to the 
service-connected lumbar spine 
degenerative disc disease during the past 
year.  It is important for the examiner's 
report to include a description of the 
functional loss due to each disability 
that develops on use.  In addition, the 
examiner should express an opinion as to 
whether pain or other manifestations 
occurring during flare-ups or with 
repeated use could significantly limit 
functional ability of the affected part; 
the examiner should indicate the degree 
of any additional range of motion loss 
due to pain on use or during flare-ups.  
The examiner should also comment on the 
impact of each disability on the 
Veteran's employment and on his daily 
life.  

3.  Upon completion of the above 
requested development, readjudicate the 
Veteran's claims, including rating his 
degenerative disc disease of the lumbar 
spine under both the old and the revised 
rating criteria.  If any benefit sought 
on appeal is not granted to the Veteran's 
satisfaction, issue a supplemental 
statement of the case (SSOC) to him and 
his representative, and provide an 
opportunity to respond before the case is 
returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


